Exhibit 10.1

 

LIBERTY MEDIA CORPORATION

LIBERTY USA HOLDINGS, LLC

12300 Liberty Boulevard

Englewood, CO 80112

 

 

 

 December 1, 2010

 

Mr. Barry Diller

c/o IAC/InterActiveCorp

555 West 18th Street

New York, NY  10011

 

IAC/InterActiveCorp

555 West 18th Street

New York, NY  10011

Attention:  General Counsel

 

Dear Ladies and Gentlemen:

Reference is made to (i) the Amended and Restated Governance Agreement, dated as
of August 9, 2005 (as amended, the “Governance Agreement”), among
IAC/InterActiveCorp (the “Company”), Liberty Media Corporation (“Liberty”) and
Mr. Barry Diller (“Diller”) and (ii) the Stock Exchange Agreement, dated as of
the date hereof (the “Exchange Agreement”), by and among Liberty, Liberty USA
Holdings, LLC, the Company and Celebrate Interactive, Inc.  Capitalized terms
used and not defined herein have the meanings provided such terms in the
Governance Agreement.  

 

The Company, Liberty, for itself and on behalf of the members of its Stockholder
Group, and Diller each agree, and Liberty USA Holdings, LLC acknowledges and
agrees, that effective upon the consummation of the Liberty/IAC Stock Exchange
(as defined in the Exchange Agreement) contemplated by the Exchange Agreement,
the Governance Agreement is hereby terminated as to Liberty and its Stockholder
Group and will thereafter cease to be of any further force and effect as to
Liberty and the members of its Stockholder Group, and Liberty and such members
will thereafter have no rights or obligations thereunder. 

 

--------------------------------------------------------------------------------

 

 

If the foregoing is consistent with your understanding, please so indicate by
your signature below, which will constitute the agreement of the parties hereto.

 

 

LIBERTY MEDIA CORPORATION

By: /s/ Michael Zeisser                        

            Name: Michael Zeisser           

            Title: Senior Vice President     

 

 

 

 

LIBERTY USA HOLDINGS, LLC

By:      Liberty Programming Company
 LLC, its sole member and manager

By:   LMC Capital LLC, its sole
member and manager

By: /s/ Michael Zeisser                         
            Name: Michael Zeisser            
            Title: Senior Vice President      

 

 

 

Accepted and Agreed:

 

 

/s/ Barry Diller                       ____

Barry Diller

 

 

 

 

IAC/INTERACTIVECORP

 

 

By: /s/ Gregg Winiarski         ____

     Name: Gregg Winiarski

     Title: Senior Vice President & General                   Counsel

 

 

 

 

 

 

--------------------------------------------------------------------------------

 